December 18, 1911. The opinion of the Court was delivered by
This is an action to recover the sum of one hundred and forty dollars, alleged to be due the plaintiff on a policy of insurance, issued by the defendant on the life of her husband, John G. Rowe, wherein she was named as the beneficiary.
The defendant interposed the following as a defense to the complaint: "That under and by virtue of the conditions of said policy it was provided as follows:
7. "`Should the payment of weekly premiums upon this policy be due four Mondays or longer, this policy shall be void, and all payments hereunder shall be forfeited, said insured shall be out of benefit, and the company shall be freed from its liabilities hereunder.
8. "`Policyholders out of benefits, as per clause 7, may be reinstated upon payment of back premiums in full, and upon passing a satisfactory medical examination (but such an examination may be waived by the company if it desires to do so), but the insured will not be entitled to any benefit under this policy, unless in sound health and free from any disease at the time of such reinstatement, and in case death should occur from any cause whatever, within five weeks from the date of such reinstatement, the company shall not be liable to any extent whatever, on account of such death.'
"That the insured, John G. Rowe, on the 27th of August, 1910, under the terms of said policy was seven and one-half weeks in arrears of weekly payments under the said contract agreed to be paid, and under the terms of said contract the policy was void and all payments thereunder forfeited, and the insured, John G. Rowe, was out of benefit, and this *Page 173 
defendant freed from its liabilities under said contract. That on the 27th day of August, 1910, the said John G. Rowe paid to the agent of the defendant, under the terms of condition eight (8), above set forth, the sum of one dollar and forty ($1.40) cents, being weekly premium for seven weeks, and thereafter, on the 21st day of September, 1910, the day of the death of the said John G. Rowe, his wife paid to the agent of this defendant the further sum of eighty (80) cents under the terms of condition eight (8) aforesaid, being weekly premiums for four weeks. That the said John G. Rowe died on the said 21st day of September, 1910, of a disease from which he was suffering on the said 27th day of August, 1910, and death occurred within five weeks from said 27th day of August, 1910, whereby, as set forth in said conditions seven and eight, this defendant was not liable to any extent whatever, on account of said death. That upon being informed of the death of said John G. Rowe, this defendant tendered to the representative of said John G. Rowe, the sum of two dollars and twenty ($2.20) cents, being premiums paid on the 27th day of August, 1910, and the 21st day of September, 1910, but said representative refused to accept the same, and this defendant alleges that it is now and has always been ready and willing, to return the said two dollars and twenty ($2.20) cents paid as aforesaid."
On the trial of the case, the receipt book delivered to John G. Rowe, was introduced in evidence, without objection, which, under the head of "Extracts from the rules, regulations, etc., of the company," contained the following:
"Policies in arrears more than five Mondays becomelapsed. No money paid to an agent after that time, will effect a revival or continuance of the policy, and any agent collecting money after such time, is committing a fraud upon both the company and the insured, except he does it in accordance with the following plan, which is the only mode *Page 174 
of revival: A written application upon the company's regular form must be made, and with it a deposit of all premiums in arrears. A receipt must be given for this deposit, which deposit is not sent to company, but is retained at the local office to be returned if the applicant be rejected, and to be sent to the company if the applicant be accepted. In no case must premiums in arrears more than five weeks be entered upon this book, until after a revival form has been sent to and approved by the home office, when the revival receipt is to be returned to the agent, and the amount of the same receipted in this book. All other entries will be in fraud of the company, and not recognized by it.
"In all cases of revival the old policy must be surrenderedand the form of policy in use at the time of revival acceptedin its stead."
J.S. Thompson, defendant's secretary, testified on cross-examination as follows:
"In the first part of your book, where it speaks of revival, does not it say before any revival, the person who is insured, shall first make out an application for a revival and get a receipt and turn in his old policy and get a new policy? He turns in his old policy and has it revived. You said it was not the custom of the company to collect on a policy which was lapsed without a regular form of renewal? Yes, sir. Don't your books show that you violated that rule in this very instance; didn't you collect these seven and a half premiums after the policy was lapsed, that was a violation of the rule; was not it? It should have been lapsed after four weeks. Should not there have been a renewal under your rule? Yes, sir; a revival form should have been made out and the policy reinstated. If the policy was lapsed the rule to get in again was to issue a new policy? Yes, sir. Didn't your company violate that rule when it accepted these seven and a half premiums in the lifetime of the insured? A revival should have been made out." *Page 175 
The jury rendered a verdict in favor of the plaintiff, for the sum of one hundred and forty dollars, and the defendant appealed upon exceptions which will be reported.
It will not be necessary to consider the exceptions in detail, as the practical question raised by them is, whether there was error on the part of his Honor, the presiding Judge, in submitting the question of waiver to the jury.
It is unnecessary to cite authorities to sustain the proposition, that it is the right and duty of a corporation, to formulate reasonable rules and regulations for the conduct of its business; and that they are as binding upon the corporation, and those dealing with it after notice thereof, as if such rules and regulations had been declared, in express terms, to be a part of the contract. Therefore, when the insured accepted the receipt book delivered to him by the insurance company with extracts from certain rules and regulations therein printed, they became a part of the contract, and of course were binding on both parties.
There was a failure on the part of the defendant to insist upon the rules and regulations hereinbefore mentioned, and the question whether this was a waiver was properly submitted to the jury. Heustess v. Ins. Co., 88 S.C. 31.
Furthermore, the Court could not have construed the policy of insurance, in the manner for which the appellant contended, as the provisions thereof and the rules and regulations, were in some respects contradictory, especially, since there were other facts in the case, with which they were to be considered. Holliday v. Pegram, 89 S.C. 73.
It is the judgment of this Court that the judgment of the Circuit Court be affirmed.
MR. JUSTICE HYDRICK did not sit in this case. *Page 176